Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 7, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked 24 hours per week at the employer’s department store as a customer service manager. She resigned from her position after her schedule was changed and her hours were reduced to 20 hours per week. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Claimant now appeals.
We affirm. It is well settled that an employee’s dissatisfaction *1146with his or her work schedule or hours does not constitute good cause for leaving employment (see Matter of Benyoussef [Commissioner of Labor], 23 AD3d 902, 902 [2005]; Matter of Shifreen [Commissioner of Labor], 23 AD3d 823, 823-824 [2005]). Here, claimant tendered her resignation in response to the schedule change even though the employer expressed a willingness to try to accommodate her wishes. She testified that her knee problems also contributed to her decision to resign. However, inasmuch as she admitted that her decision was not based upon the advice of a medical doctor, substantial evidence supports the Board’s conclusion that claimant left her job for personal and noncompelling reasons (see Matter of Kubiak [Commissioner of Labor], 23 AD3d 980, 981 [2005]).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.